Case 1:20-cr-00073-TFM-N Document 42 Filed 11/10/20 Page 1 of 2             PageID #: 102




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           ) Criminal Action No. 1:20-00073-TFM-N
                                             )
TIA DEYON PUGH,                              )
     Defendant.                              )

                      ORDER ON PRETRIAL CONFERENCE

        A pretrial conference under Federal Rule of Criminal Procedure 17.1 and S.D.

Ala. CrLR 17.1(b) was held on this date with the undersigned Magistrate Judge by

telephone for Defendant TIA DEYON PUGH (hereinafter, “the Defendant”).1 As a

result of the conference, the following schedule is set and the following issues and

problems were identified:

        Trial. This action is set for a jury trial at the United States District Courthouse

at 155 St. Joseph Street, Mobile, Alabama 36602, during the Court’s December 2020

criminal term, with jury venires being called on November 30, 2020, and December 7

and 14, 2020. The final jury selection and trial schedule will be published by the

presiding District Judge. The parties estimate that the trial will take approximately

1 ½ day(s) (1 day(s) for the Government and ½ day(s) for the Defendant).

        The parties were informed that juror questionnaires would be available for

review via CM/ECF after 2:00 p.m. (Central Time) on the Thursday prior to the

date of jury selection. Failure to review these questionnaires will be deemed a


1 See
    S.D. Ala GenLR 72(a)(2)(N) (authorizing the magistrate judges of this district to
conduct proceedings and issue orders under Fed. R. Crim. P. 17.1).
Case 1:20-cr-00073-TFM-N Document 42 Filed 11/10/20 Page 2 of 2          PageID #: 103




waiver of the opportunity to ask the same questions during voir dire. Any proposed

voir dire questions are to be filed no later than the Thursday prior to the date of

jury selection.

       The parties will consent to jury selection by a Magistrate Judge, if necessary.

A form Consent to Proceed Before a United States Magistrate Judge for

Selection of the Jury in a Felony Case form signed by the Defendant and counsel

for the parties must be filed with the Court no later than the Thursday prior to

the date of jury selection.2

       Special requests or trial problems:

Government:          NONE

Defendant:           Defense counsel Armstrong will be out of town until Nov. 30,
                     requests trial the week of Dec. 7

       Pending discovery motions or issues: NONE

       Other pending motions or issues:

   •   Defendant anticipates filing a motion in limine
   •   Possibly need larger venire due to publicity and nature of case

       Stipulations:

   •   possible as to custodians of records for TV footage and video recordings

       Possibility that Defendant might plead guilty: not likely

       DONE and ORDERED this the 10th day of November 2020.

                                        /s/ Katherine P. Nelson
                                        KATHERINE P. NELSON
                                        UNITED STATES MAGISTRATE JUDGE



2 Form   available at: https://www.alsd.uscourts.gov/forms/all-forms
